MR. JUSTICE GALEN,
Dissenting: With due reference and respect for the judgment of my Associates, I dissent. Many days have been devoted in earnest study of this ease, and we have come to an honest difference of opinion.
.Because the result reached clearly violates the Constitution, I cannot be a party to the judgment of reversal. The apology for such violation utterly fails to appreciate the spirit of *484constitutional government. Salvaging the proposed constitutional amendment authorizing the appointment of a so-called state tax commission, desirable as it may appear to some people, does not in my judgment justify the court in disregarding the plain mandates of the Constitution. All agree that, had an application been made to this court for an injunction in advance of the election at which the constitutional amendment was submitted, an injunction would unhesitatingly have issued, and this due to the fact that the legislative assembly, as the agent of the people in formulating and submitting the proposed amendment, have flagrantly disregarded the Constitution. This being so, there is no logic in the position that a different rule should be applied following the election. It is just as proper to say that elections foreclose inquiry into all antecedent matters; and this, notwithstanding the fact the proposal was wrongfully adopted, in this instance, by a minority of the electorate.
As I view it, the majority subscribe to the rule of expediency rather than the rule of reason. Expediency should have no place in judicial decisions, more especially so when dealing with constitutional questions. The Constitution is the foundation of our governmental system, and in order to maintain and perpetuate the state its mandates must be adhered to and applied. Deviation in one instance justifies disregard in another. So that finally the Constitution becomes an instrument of no importance and our form of government must fall. Constitutional government has proved a success in America during the past 133 years, and largely due to the fact that the mandates of the sovereign people, expressed in their written Constitutions, have most generally been followed by the courts, however pressing the clamor of the hour.
By the express language of the Constitution, in words so plain as not to admit of doubt, a legislative proposal must not be written into the fundamental law except in the manner prescribed. This is a wise provision to the end that the people *485may know, beyond doubt, the exact terms of any proposal for constitutional change emanating from the legislature.
The language of the Constitution is declared to be mandatory and prohibitory. We are commanded, and we are forbidden. What does this mean? Is it open to debate as to interpretation? Certainly not. This being so, we proceed to an examination of the proposed amendment in question to see if it has been submitted to the people as by the Constitution commanded. We find that the Constitution may be amended in only two ways: by constitutional convention, and by legislative proposal. As respects the first method prescribed (sec. 8, Art. XIX), unless the constitutional amendment is “so submitted” in the manner prescribed, no “revision, alteration, or amendment shall take effect.” The second and only other’method of amendment permits the legislative assembly, as the agent of the people, to propose to the people, in their sovereign right, amendments to the Constitution by a vote of two-thirds of the members elected to each house, which proposed amendment “shall be entered in full on the” respective journals of both the house and senate (sec. 9, Art. XIX). Can it be seriously argued for a moment that the intent was to clothe the legislative assembly with greater powers than a constitutional convention? Mere statement of the question prompts immediate negative answer. Accordingly, the amendment proposed is of no effect “unless so submitted,”,i. e., in the manner prescribed, including the entry “in full” of the amendment to be submitted on the journals of both the house and senate. With the necessity or wisdom of this requirement we are not concerned. The mandate speaks in no doubtful or uncertain language and must be followed, otherwise the approval of the people, however emphatically pronounced at the polls, does not warrant the writing of the proposed amendment into the Constitution.
The people themselves have no authority to pass upon the question whether a legislative proposal shall be written into the fundamental law, unless it shall have been submitted to *486them in the manner they prescribed in exercise of their original right to create a form of government. It follows, logically, that it is of no avail for the people by their votes to approve a proposed change of the Constitution, if it shall not have been submitted in such manner as they in their sovereign authority have commanded. This is so because our Constitution, like all American Constitutions, is a self-imposed yoke. We cannot depend on the Constitution for our benefits, and at the same moment be arrayed against its commands, however inconvenient.
I will agree that substantial compliance with constitutional requirements for the submission of a proposed amendment is sufficient; but utter failure to observe the necessary steps prescribed, as appears in this instance, does not warrant even suggestion of substantial compliance. Here there was no entry •of the proposed amendment in full, substantially so, or at all, in the journal of the senate — the house of its origin — as required; the only notations therein contained being as to the title and number given the bill and a record of the vote on the measure, identified by number only.
A proposed constitutional amendment, dealing with the creation of a state tax commission, appears to have been entered at length in the house journal, but it is not possible from reading the senate journal to pronounce it the identical bill introduced and passed by the senate. The provisions requiring that it shall be entered in full in the respective journals of both houses of the legislative assembly are, as noted above, for the purpose of identification, and indicative of the care and caution with which proposed constitutional amendments are to be submitted. Slight errors in copying the bill in either journal, such as misspelled words, or even the omission of words not changing the substance, would not vitiate the submission of a proposed amendment, but the journal of _ each house must be sufficiently complete to identify the measure beyond all question of doubt as to its provisions when finally *487submitted to the people. (Nesbit v. People, 19 Colo. 441, 36 Pac. 221.)
The decisions of this court heretofore rendered have been consistent in upholding these constitutional requirements, and there appears to be little justification or excuse for deviation therefrom in this instance. As was well said, in the case of State ex rel. Hay v. Alderson, 49 Mont. 387, Ann. Cas. 1916B, 39, 142 Pac. 210: “No one would contend that two weeks’ publication substantially meets the requirement for three months’ publication; on the contrary, no one can seriously insist that in every detail the proceedings for publication * * * did not substantially comply with the requirements of section 9, Article XIX.” (See, also, cases of State ex rel. Woods v. Tooker, 15 Mont. 8, 25 L. R. A. 560, 37 Pac. 840; Durfee v. Harper, 22 Mont. 354, 56 Pac. 582.)
However broad a definition of “substantial compliance” may be accepted, no one would seriously insist that entry of an amendment in full upon the house journal only substantially complies with the command that it must be entered in full in the journal of both the house and senate.
The correct rule applicable here is well stated in the Aider-son Case as follows: “The proper proposal of the amendment by the legislature and the will of the people expressed at the polls in favor of such amendment are clearly emphasized as the factors of paramount importance in effecting a change of our Constitution. (Constitutional Prohibitory Amendment Cases, 24 Kan. 700.) Whatever may be said of the rigidity with which the rules of law must be drawn whenever either of these paramount factors is in issue, we are clearly of the opinion that any question which may arise upon other features of the amending process is referable to the rule of substantial compliance, even though the provision of the Constitution invoked is mandatory. ’ ’ In that ease it is emphasized, and properly so, that the constitutional mandates shall be applied with “rigidity” respecting the factors of paramoimt importance affecting a change in the Constitution, namely, the proper *488proposal and the vote of the people at the polls. In the case before us there was no proper proposal and therefore no amendment.
Mr. Justice Hunt, speaking for this court in the Durfee Case, well said: “An amendment to the Constitution, like the Constitution, obtains life by the direct power of the people. No other authority can be put above them, '* * * in respect to effecting changes in their organic law. A legislative assembly may amend or enact statutes, and, within their province as representatives of the people, legislators are supreme in the exercise of a constitutional law-making power (State v. Long, 21 Mont. 26, 52 Pac. 644); but, in respect to the Constitution, they are by that instrument’s terms proposers of amendments— machinists operating intermediate machinery, through means of which, as the people’s agents, they may propose an amendment to their Constitution, but which the people have provided must eventually come directly before them in its molded form, to be adopted or rejected by their votes, and by them alone.”
The recordation in full on the house journal alone does not, in my opinion, substantially meet the mandate that the proposed amendment “shall be entered in full” on the respective journals of the house and senate. The language of Mr. Justice De Witt, in the case of State ex rel. Woods v. Looker, supra, puts forth in concrete form my views, in language so plain and clear that I venture to appropriate the same as follows: “We cannot but be of opinion with Judge Cooley, that we would be treading upon extremely dangerous ground were we to hold that a solemn constitutional provision was simply directory and nonessential when we face the express mandatory language of the provision, and also the additional and separate command of the Constitution that the provision is mandatory. The command of the Constitution .is in no uncertain voice. We cannot misunderstand it. We cannot do other than render to it the obedience which our duty demands. It provides that an amendment may be adopted by certain methods. These methods were not employed. Another method was resorted to. That *489method accomplished nothing. The amendment was not adopted.”
And further in the course of his opinion, speaking of the necessity of rigid enforcement of the mandate prescribing the method or proposing an amendment by the legislative assembly, he well said: “If it is held that the command to the secretary of state to publish a -proposed amendment for a certain period is nonessential, and may be disregarded, why may not the legislative department of the government follow the same practice, and disregard the requirement that the proposed amendment shall be voted for by two-thirds of the members elected to each house, or the requirement that the proposed amendment, with the ayes and noes of each house, shall be entered in full on their respective journals? If one requirement is nonessential, why is not another? And who is to say what is essential and what is not? And by what rules are such distinctions to be made? The Constitution does not itself make them. The framers of that instrument made no distinction in the requirements. They made them all mandatory; and, if a Gourt commences to nullify their commands by construction, we do not know where the court would commence, or where it would end, or where it would draw the' line which the Constitution says shall not be drawn.”
The rule has stood and been generally recognized since its first announcement in the Tooher Case, nearly thirty years ago, and the language being so plain as not to admit of doubt it should be adhered to irrespective of any suggestions of expediency.
The power to propose amendments has been granted by the people to the legislature, while the power of the legislature to enact laws is inherent. The Constitution construes itself — its provisions are mandatory and prohibitory. The authority of the legislature to initiate any change in the existing organic law is a delegated power, to be strictly construed under the limitations by which it is conferred. The legislature, acting outside *490of the Constitution, is without jurisdiction and its action a nullity.
It should not be forgotten that a comparatively short time ago this court, as now constituted, in the Soldiers’ Bonus Case unanimously declared most vigorously for adherence to the Constitution in language as follows: “Be it in accord with the elementary principles of justice or opposed to more or less accepted notions * # * the Constitution must prevail. ” (State ex rel. Mills v. Dixon, 66 Mont. 76, 213 Pac. 227.)
"Why one requirement of section 9, Article XIX, of the Constitution of the two made mandatory in the presentation of a proposed amendment should be considered by the majority as necessary to be complied with and not the other is difficult for me to understand, as they are indivisible. These requirements are that proposed amendments “together with the ayes and nays of each house thereon shall be entered in full on their respective journals.” How it can be said that the mere entry, viz., of the ayes and nays upon the journals of the. respective houses, is sufficient, and that it is not necessary to enter the proposed amendment in full, certainly strains to the limit the language employed in this section of the Constitution.
I do not see the application of the maxim, expressio unius est exclusio alterius, to this ease. It is not properly invoked in construction of the language of the Constitution. It is a rule of interpretation and not a constitutional command. It cannot be used as a means to control an express provision of the Constitution. (State v. State Board of Equalization, 56 Mont. 413, 385 Pac. 708, 186 Pac. 697.)
Reference to the allegation of defendants’ answer does not add strength to the position taken by the majority. The affirmative defense that Senate Bill No. 11, passed and concurred in by the house of representatives, is the identical bill and in the exact language as introduced and passed by the senate is an issuable fact, the burden of proving which would fall upon the defendants. It is considered as admitted in this instance *491merely for the purposes of decision of plaintiff’s motion for judgment on the pleadings.
I voice timely warning of the grave dangers incident to carrying the rule of substantial construction of constitutional requirements to the extent recognized by the majority. Let the bars down in one instance as to a positive mandate respecting the method of amendment of our Constitution, and excuse will be offered and accepted in successive cases to meet supposed exigencies. The Constitution will eventually become no more stable in effect than ordinary legislation. If there is one provision more than another which in my judgment should be treated as mandatory, it is that permitting of constitutional amendments in manner otherwise than by constitutional convention. Mr. Chief Justice Day, speaking for the supreme court of Iowa, in a case involving the identical question here presented, used language to which I subscribe and here set forth in conclusion of that which I have to say respecting my position: “It has been said that changes in the Constitution may be introduced in disregard of its provisions; that, if the majority of the people desire a change, the majority must be respected, no matter how the change may be effected, and that the change, if revolution, is peaceful revolution. But the revolution is peaceful only upon the assumption that the party opposed surrenders its opposition and voluntarily acquiesces. If it objects to the change, then a question arises which can be determined only in one of two methods, by the arbitrament of the courts, or by the arbitrament of the sword. Disguise the question as we will, theorize about it as we may, this is the fact with which we are at last brought face to face, and wisdom dictates that its dreadful possibilities should be apprehended and appreciated. We fear that the advocates of this new doctrine, in a zeal to accomplish an end which a majority of the people desire, have looked at but one phase of the question, and have not fully considered the terrible consequences which would almost certainly follow a recognition of the doctrine for which they contend. It may *492be that the incorporation of this amendment in the Constitution, even if the Constitution has to be broken to accomplish it, would not, of itself produce any serious results. But if it should be done by sanctioning the doctrine contended for, a precedent would be set which would plague the state -for all future time. A Banquo’s ghost would arise at our incantation which would not down at our bidding.” (Koehler & Lange v. Hill, 60 Iowa, 603, 609, 5 N. W. 609, 612.
I should be recreant to my duty were I not to voice emphatic protest of the majority opinion.